NO. 12-13-00328-CR

                                 IN THE COURT OF APPEALS

                   TWELFTH COURT OF APPEALS DISTRICT

                                               TYLER, TEXAS

DAWALUS M. HAMPTON,                                        §       APPEAL FROM THE 7TH
APPELLANT

V.                                                         §       JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                   §       SMITH COUNTY, TEXAS

                                           MEMORANDUM OPINION
                                               PER CURIAM
         Appellant, Dawalus M. Hampton, attempts to appeal from an order denying his motion for
free documents and trial records. As a general rule, an appeal in a criminal case may be taken only
from a judgment of conviction. See Workman v. State, 343 S.W.2d 446, 447 (Tex. Crim.
App.1961). However, there are certain narrow exceptions. See Wright v. State, 969 S.W.2d 588,
589 (Tex. App.–Dallas 1998, no pet.) (listing exceptions). The order Appellant complains of is not a
judgment of conviction nor does it fall within any exception to the general rule. Therefore, we have
no jurisdiction over the appeal.
         On November 6, 2013, this court notified Appellant that the information received in this
appeal does not include a final judgment or other appealable order and therefore does not show the
jurisdiction of this court. See TEX. R. APP. P. 37.2. Appellant was further notified that the appeal
would be dismissed unless the information was amended on or before November 9, 2013, to show
the jurisdiction of this court. See TEX. R. APP. P. 44.3. This deadline has now passed, and
Appellant has neither shown the jurisdiction of this court nor otherwise responded to its November
6, 2013 notice. Accordingly, the appeal is dismissed for want of jurisdiction. See TEX. R. APP. P.
42.3(a).
Opinion delivered December 12, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
                                                 (DO NOT        PUBLISH)
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        DECEMBER 12, 2013


                                         NO. 12-13-00328-CR


                                    DAWALUS M. HAMPTON,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                 Appeal from the 7th District Court
                        of Smith County, Texas (Tr.Ct.No. 007-0608-12)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.